Citation Nr: 1539163	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to August 1999.  He also had additional unverified service in the Florida Army National Guard from June 2000 to September 2005

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in March 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for bilateral knee disabilities, a right shoulder disability, and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's applications to reopen his claims of entitlement to service connection for a left knee disability, a right knee disability, a right shoulder disability and a low back disability; following notice of this decision, the Veteran did not initiate an appeal thereof.

2.  The evidence received since the April 2007 rating decision is new and material and raises a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The RO's April 2007 decision declining to reopen the claims of entitlement to service connection for a left knee disability, a right knee disability, a right shoulder disability and a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the April 2007 rating decision and the claims of entitlement to service connection for a left knee disability, a right knee disability, a right shoulder disability and a low back disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126. 
In an October 1999 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a right knee disability, a left knee disability, a low back disability and a right shoulder disability.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  Nor was new and material evidence submitted within one year of the decision.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In rating decisions dated in April 2002 and April 2007, the RO denied the Veteran's applications to reopen the claims for service connection of a right knee disability, a left knee disability, a low back disability and a right shoulder disability.  The Veteran was notified of the decisions in each case, and of his appellate rights.  However, he did not appeal.  Nor was new and material evidence submitted within one year of the decision.  Thus, these decisions are final.  Id.  

In the April 2007 denial, the RO denied the applications to reopen the claims on the grounds that new and material evidence had not been submitted showing diagnoses of disabilities of the knees, low back and right shoulder.  At the time of the denial, the evidence of record consisted of some service treatment and personnel records, the Veteran's claim and an October 1999 VA examination report reflecting no diagnoses of the right shoulder, knees or low back.

Since the April 2007 rating decision, new and material evidence has been received and the claims are reopened.  With respect to the knees, VA examination in March 2012 resulted in assessment of degenerative joint disease (DJD) of the knees.   The Veteran has also submitted a February 2005 MRI report of the spine, referencing a diffuse annular bulge at L4-5, as well as VA physical therapy records relating to treatment for low back disability and disability of the right shoulder.  This new evidence, in conjunction with the Veteran's reports of injury and pain in service, results in a determination that the previously denied claims should be reopened. New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claims are addressed below in the remand section.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened; to this extent only is the appeal granted


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

As noted above, the Veteran was afforded a VA examination to address his knee claims in March 2012.  The examination resulted in a negative etiological opinion with respect to service; however, the examiner's opinion does not address the Veteran's Florida Army National Guard service, to include by way of history provided by the Veteran.  Active military service includes ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Thus, the examination report must be returned.  38 C.F.R. § 4.2.

The Veteran has not been afforded VA examinations to address his low back and right shoulder disability claims.  At his hearing, he testified that during an incident in service where he was loosening a lug nut with a pry bar, he hurt his back and right shoulder.  He is competent to relate his observations of pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  His offered history, in conjunction with the current indications of disability of the low back and right shoulder suggest the incurrence of disability in service.  Thus, examinations are warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Following his Board hearing, the Veteran submitted numerous VA records from the Bay Pines VA Medical Center (VAMC).  These records are dated through April 17, 2013, although they were printed on June 22, 2015.  VA has obtained VA records dated from April 29, 2008, through May 17 , 2012.  At his hearing, the Veteran related that he had recently received treatment at the Bay Pines VAMC.  Thus, it appears that there are outstanding and possibly relevant VA medical records.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, at his Board hearing, the Veteran testified that he had been sent to a private medical provider by VA for treatment of his low back disability.  A review of the record does not disclose these records.  Upon remand, efforts should be made to identify and obtain these records, with the Veteran's assistance.  See 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency, which may include the Florida Adjutant General, the Defense Finance and Accounting Services (DFAS) and the National Guard Bureau, for verification of all periods of the Veteran's service in the National Guard from June 2000 to September 2005.  In particular, the inclusive dates (by day, month, and year) of active duty, ACDUTRA and INACDUTRA should be verified.  Reports of retirement points do not contain the necessary information in this regard. Instead, a soldier detail report of retirement points showing the days the Veteran participated in ACDUTRA and INACDUTRA should be requested.

All efforts to obtain these records should be fully documented and a negative response is required in each case.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record, particularly any records relating to treatment of his low back disability.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim, to include those from the private chiropractor he sees for his back.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Bay Pines VAMC dated after April 17, 2013.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the appellant for appropriate VA examinations in support of his claimed right knee disability, left knee disability, right shoulder disability and low back disability.  Any and all indicated evaluations, studies and tests, to include X-rays, deemed necessary by the examiners should be accomplished.

The claims file, including a list of the appellant's active duty, ACDUTRA and INACDUTRA dates, must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service records, lay assertions, and the pertinent medical evidence.

Following a thorough examination of the appellant, the examiner is asked to determine the precise nature of any disabilities of the appellant's knees, right shoulder and low back.

For each identified and diagnosed disability the examiner should determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disability (a) began in or is related to the Veteran's period of active service from January 1998 to August 1999; (b) is the result of an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or (c) is the result of an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

Aggravation means a permanent worsening of the condition beyond its natural progression.  If aggravation is found, the examiner is reminded that it is the timing of the aggravation that is key (e.g., whether on ACDUTRA or not), and not necessarily the cause of the aggravation.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


